In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
        ___________________________
             No. 02-19-00173-CV
        ___________________________

    IN THE INTEREST OF A.E., A CHILD



     On Appeal from the 158th District Court
             Denton County, Texas
         Trial Court No. 17-10158-158


    Before Gabriel, Bassel, and Womack, JJ.
Memorandum Opinion and Order by Justice Gabriel
                  MEMORANDUM OPINION AND ORDER

      Appellant T.S. (Mother) appeals the trial court’s order terminating her parental

rights to her son A.E. (Adam).1 In her first issue, Mother complains that the trial

court jurisdictionally erred by extending the case’s dismissal deadline under family

code section 263.401(b). See Tex. Fam. Code Ann. § 263.401(b). In her second issue,

she asserts that the trial court erred by not complying with the notice provisions of

the Indian Child Welfare Act (ICWA). See 25 U.S.C.A. § 1912(a). In her third issue,

Mother contends that the trial court erred by not complying with ICWA’s qualified-

expert-witness requirement. See id. § 1912(f). In her fourth issue, she alleges that the

trial court erred by not making ICWA’s required finding beyond a reasonable doubt

that Adam’s continued custody by her or an Indian custodian would likely cause the

child serious physical or emotional damage. See id. Finally, in her fifth issue, Mother

challenges the factual sufficiency of the evidence to support the trial court’s best-

interest finding, embedding a fundamental-fairness subissue as well as an argument

based on the ICWA standard of review, see id.




      1
         In this opinion, we use aliases to refer to the subject child and his family. See
Tex. R. App. P. 9.8(b)(2) (requiring courts to use aliases to refer to minors in parental-
rights termination cases and, if necessary to protect the minors’ identities, to also use
aliases to refer to their family members); see also Tex. Fam. Code Ann. § 109.002(d).



                                            2
       We overrule Mother’s first issue and that portion of her fifth issue not based

on ICWA. But we sustain her second issue, conditionally affirm the trial court’s

judgment, abate the appeal, and remand this case to the trial court.

       We direct the trial court to ensure prompt and proper notice under ICWA, to

conduct a hearing to determine whether Adam is an Indian child under ICWA, and to

transmit a supplemental reporter’s record of the hearing and a supplemental clerk’s

record containing a copy of the ICWA-compliant notice, the trial court’s written

findings, any return receipts, and any other supporting documentation to this court by

November 6, 2019. No extensions will be granted in this ultra-accelerated appeal. See

Tex. R. Jud. Admin. 6.2(a) (requiring appellate court to dispose of appeal from a

judgment terminating parental rights, so far as reasonably possible, within 180 days

after notice of appeal is filed).

       If we receive a supplemental record by Wednesday, November 6, 2019, that

contains the trial court’s determination that Adam is not an Indian child, we will

affirm. Otherwise, we will reverse for a new trial. See 25 C.F.R. § 23.107(b)(2)

(directing the trial court with reason to know that a child before it is an Indian child

but not enough evidence to determine whether or not the child is an Indian child to

“[t]reat the child as an Indian child, unless and until it is determined on the record that

the child” is not); Tex. R. Jud. Admin. 6.2(a).




                                            3
                                 I. BRIEF FACTS

       Child Protective Services (CPS) removed Adam after he and Mother both

tested positive for amphetamines at his November 2017 birth. Mother, a long-time

user of methamphetamine with several untreated mental-health issues, a criminal

history, and a lengthy CPS history, admitted before the removal that she had last used

methamphetamine two days before Adam’s birth.

       CPS originally placed Adam in foster care but at the end of May 2018 placed

him with his maternal grandmother (Grandma), with whom at least two of Mother’s

other four children currently lived; a foster family had adopted another child of

Mother’s. Grandma returned Adam to CPS in early November 2018, and he was

placed back with his original foster parents, with whom he remained at the May

2019 trial.

       In her trial testimony, Mother admitted that she last used methamphetamine

less than a month before the trial and last used heroin in January 2019, a few months

before the trial and just before her drug and alcohol assessment for CPS. She

conceded that it was fair to conclude that she had shown “absolutely no behavioral

change” since Adam’s removal.

       The trial court found that termination of the parent-child relationship between

Mother and Adam was in his best interest and that Mother

       7.2.1. knowingly placed or knowingly allowed [Adam] to remain in
              conditions or surroundings which endangered [his] physical or
              emotional well-being . . . ;

                                          4
      7.2.2. engaged in conduct, or knowingly placed [Adam] with persons
             who engaged in conduct, which endangered [his] physical or
             emotional well-being . . . ;
      7.2.3. constructively abandoned [Adam], who ha[d] been in the
             temporary managing conservatorship of the Department of
             Family and Protective Services [(DFPS)] for not less than six
             months, and: 1) [DFPS] ha[d] made reasonable efforts to return
             [Adam] to [Mother]; 2) [she had] not regularly visited or
             maintained significant contact with [him]; and (3) [she had]
             demonstrated an inability to provide [him] with a safe
             environment; and
      7.2.4. failed to comply with the provisions of a court order that
             specifically established the actions necessary for [her] to obtain
             [Adam’s] return[,] . . . [when he had] been in the temporary
             managing conservatorship of [DFPS] for not less than nine
             months as a result of [his] removal from [Mother] for abuse or
             neglect . . . .
See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (N), (O), (2). The trial court

terminated Mother’s parental rights as well as those of R.E. (Father), who voluntarily

relinquished his parental rights and did not appeal.

                    II. SUBJECT MATTER JURISDICTION
                                  AND
                   EXTENSION OF DISMISSAL DEADLINE

      In her first issue, Mother contends for the first time that “[t]he trial court

should not have extended the state’s case against [her] when there were no

‘extraordinary circumstances’ within the meaning of that term as used in Texas Family

Code section 263.401(b), and none were pleaded nor proved.” Within her first issue,

Mother claims that the trial court lacked subject matter jurisdiction because it

improperly extended the case. We address Mother’s jurisdictional claim because


                                           5
subject matter jurisdiction is an issue that cannot be waived and that may be raised for

the first time on appeal. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440,

445 (Tex. 1993). Whether a trial court has subject matter jurisdiction is a question of

law; we therefore review it de novo.       Tex. Parks & Wildlife Dep’t v. Sawyer Tr.,

354 S.W.3d 384, 388 (Tex. 2011).

      Section 263.401(a) now provides that “on the first Monday after the first

anniversary of the date the court rendered a temporary order appointing [DFPS] as

temporary managing conservator,” a trial court loses its jurisdiction over a “suit

affecting the parent-child relationship filed by [DFPS] that requests termination of the

parent-child relationship or requests that [DFPS] be named conservator of the child”

“[u]nless the court has commenced the trial on the merits or granted an extension

under Subsection (b) or (b-1).” Tex. Fam. Code Ann. § 263.401(a). DFPS filed its

petition for termination against Mother and Father on November 30, 2017, and the

trial court entered an order naming DFPS Adam’s temporary sole managing

conservator that same date.     Thus, under section 263.401(a), the case’s original

automatic dismissal deadline was Monday, December 3, 2018. See id. Father filed a

motion for extension of the dismissal deadline on September 25, 2018, less than a

week before an October 1, 2018 trial setting. In his motion, Father asked for more

time to complete his services and characterized that need as “extraordinary

circumstances.” Id. § 263.401(b). On October 3, 2018, the trial court signed an order

entitled “Agreed Order Extending Dismissal Date” in which it (1) found that Father’s

                                           6
needing more time to complete his court-ordered services amounted to extraordinary

circumstances, (2) found that continuing the appointment of DFPS as Adam’s

temporary managing conservator was in his best interest, (3) set a new trial date of

March 25, 2019, and (4) set a new dismissal date of May 29, 2019. See id. The order

recited that all the parties agreed to it, but our review of the order indicates that no

party or counsel indicated by signature any substantive agreement, only approval of

the order’s form. See id. § 263.402 (providing parties may not extend the dismissal

deadline by agreement). On the other hand, the record does not contain any evidence

that Mother opposed Father’s motion, and she did not object to the trial court’s ruling

or file a motion to dismiss the case; in fact, she filed a motion for continuance on May

13, 2019, the day the trial began, which the trial court denied.

      When the trial court granted Father’s motion to extend the case’s dismissal

deadline less than eleven months after issuing its first temporary order regarding

Adam’s conservatorship, the trial court was well within its jurisdiction to do so. See id.

§ 263.401(a).   The trial court’s granting Father’s motion to extend the dismissal

deadline allowed the trial court to keep the case on its docket (and within its

jurisdiction) for an additional 180 days beyond the original deadline.             See id.

§ 263.401(b); cf. Brant Oilfield Mgmt. & Sales, Inc. v. Mountwest, Inc., No. 14-15-00240-

CV, 2016 WL 3574669, at *2 (Tex. App.—Houston [14th Dist.] June 30, 2016, no

pet.) (mem. op.) (“If the December 19th motion was a deadline-extending motion

under [appellate] rule 26.1, then Brant’s notice of appeal was timely filed[,] and this

                                            7
court has subject matter jurisdiction to decide the merits.”). Thus, whether the trial

court erroneously granted the motion to extend the dismissal deadline while it had

subject matter jurisdiction is not a jurisdictional question. See In re P.N.T., No. 14-18-

01115-CV, 2019 WL 2426692, at *2 (Tex. App.—Houston [14th Dist.] June 11, 2019,

no pet. h.) (“[A] judgment is void only when it is shown that the court had no

jurisdiction of the parties or property, no jurisdiction of the subject matter, no

jurisdiction to enter the particular judgment, or no capacity to act as a court.”

(quoting Browning v. Placke, 698 S.W.2d 362, 363 (Tex. 1985))) (construing the prior

version of the statute). Nonjurisdictional error, like a trial court’s action in violation

of a statute, makes the court’s judgment merely voidable, not void. Reiss v. Reiss,

118 S.W.3d 439, 443 (Tex. 2003); Glassman v. Goodfriend, 347 S.W.3d 772, 780 (Tex.

App.—Houston [14th Dist.] 2011, pet. denied) (op. on reh’g en banc) (citing Reiss).

The trial court here had “jurisdiction to err.” Parrish v. Jessee, 464 S.E.2d 141, 146 (Va.

1995) (quoting Farant Inv. Corp. v. Francis, 122 S.E. 141, 147 (Va. 1924)). We therefore

reject both Mother’s claim that the trial court lacked subject matter jurisdiction and

her conflation of alleged trial error with an alleged absence of jurisdiction.

       Mother did not object in the trial court to the granting of Father’s requested

extension of the dismissal deadline. Challenges to a voidable judgment “are subject to

the rules for preservation of error.” P.N.T., 2019 WL 2426692, at *2. To preserve a

complaint for appellate review, a party must present to the trial court a timely request,

objection, or motion that states the specific grounds for the desired ruling, if not

                                            8
apparent from the request’s, objection’s, or motion’s context.         Tex. R. App. P.

33.1(a)(1)(A). If a party fails to do this, error is not preserved. Bushell v. Dean,

803 S.W.2d 711, 712 (Tex. 1991) (op. on reh’g). Because Mother did not object to the

trial court’s extending the dismissal deadline, she failed to preserve her complaint that

the trial court erred by doing so. We therefore overrule her first issue.

                           III. ADAM’S BEST INTEREST

       Mother does not challenge the sufficiency of the evidence supporting the trial

court’s findings of endangerment, nor does she directly challenge the trial court’s

findings that she constructively abandoned Adam and failed to comply with the court-

ordered service plan. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (N), (O).

However, in her fifth issue, she contends that the evidence is factually insufficient to

support the trial court’s finding that termination of her parental rights is in Adam’s

best interest. See id. § 161.001(b)(2).

                            A. STANDARD OF REVIEW

       We must perform “an exacting review of the entire record” in determining the

factual sufficiency of the evidence supporting the trial court’s best-interest finding.

In re A.B., 437 S.W.3d 498, 500 (Tex. 2014). Nevertheless, we give due deference to

the finding and do not supplant it with our own. In re H.R.M., 209 S.W.3d 105,

108 (Tex. 2006). We review the whole record to decide whether a factfinder could

reasonably form a firm conviction or belief that the termination of Adam’s and

Mother’s parent–child relationship would be in his best interest. Tex. Fam. Code

                                            9
Ann. § 161.001(b)(2); In re C.H., 89 S.W.3d 17, 28 (Tex. 2002).            If a factfinder

reasonably could form such a firm conviction or belief, then the evidence is factually

sufficient. C.H., 89 S.W.3d at 18–19.2

                                B. APPLICABLE LAW

       Although we generally presume that keeping a child with a parent is in the

child’s best interest, In re R.R., 209 S.W.3d 112, 116 (Tex. 2006), the best-interest

analysis is child-centered, focusing on the child’s well-being, safety, and development,

In re A.C., 560 S.W.3d 624, 631 (Tex. 2018). Evidence probative of a child’s best

interest may be the same evidence that is probative of a conduct ground. In re E.C.R.,

402 S.W.3d 239, 249 (Tex. 2013); C.H., 89 S.W.3d at 28; see Tex. Fam. Code Ann.

§ 161.001(b)(1). We also consider the evidence in light of nonexclusive factors that

the trier of fact may apply in determining the child’s best interest:

       (A)    the child’s desires;

       (B)    the child’s emotional and physical needs, now and in the future;

       (C)    the emotional and physical danger to the child now and in the
              future;

       (D)    the parental abilities of the individuals seeking custody;




       Because of our disposition below of Mother’s second issue, we do not reach
       2

her contention in this issue that DFPS’s burden under ICWA was proof beyond a
reasonable doubt rather than proof by clear and convincing evidence. See Tex. R.
App. 47.1.



                                            10
      (E)    the programs available to assist these individuals to promote the
             child’s best interest;

      (F)    the plans for the child by these individuals or by the agency
             seeking custody;

      (G)    the stability of the home or proposed placement;

      (H)    the parent’s acts or omissions indicating that the existing parent–
             child relationship is not a proper one; and

      (I)    any excuse for the parent’s acts or omissions.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); see E.C.R., 402 S.W.3d at

249 (stating that in reviewing a best-interest finding, “we consider, among other

evidence, the Holley factors” (footnote omitted)); In re E.N.C., 384 S.W.3d 796,

807 (Tex. 2012). These factors are not exhaustive, and some listed factors may not

apply to some cases. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of

just one factor may be sufficient to support a finding that termination is in the child’s

best interest. Id. On the other hand, the presence of scant evidence relevant to each

factor will not support such a finding. Id.

                         C. BEST-INTEREST ANALYSIS

                           1. Present and Future Danger

      A parent’s behavior that causes a child to live in uncertainty and instability—

including drug abuse, a parent’s mental state, and threats or attempts to commit

suicide—endangers that child’s physical and emotional well-being.           In re R.W.,

129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet. denied).               Mother had

serious, untreated mental-health issues and long-term drug addictions. Adam and

                                              11
Mother both tested positive for amphetamines after his birth. Mother told the CPS

investigator that she had used methamphetamine on and off for the last twenty years,

since she was thirteen years old; she smoked methamphetamine with Father two or

three times a day until they found out she was twenty-eight weeks’ pregnant with

Adam; and she relapsed and smoked methamphetamine “a couple of days” before

Adam was born. Mother told psychologist Dr. Hastings that she was really only able

to stop using methamphetamine when she was confined. Mother continued to smoke

methamphetamine and use heroin while the case was pending, admitting at trial that

she had smoked methamphetamine less than a month earlier.

      Mother had severe mental-health issues at least since her teenage years. She

told the CPS investigator that she had attempted suicide thirteen times. Mother told

Dr. Hastings that she had experienced auditory hallucinations in the voice of her

maternal grandfather, who had reportedly sexually abused her and committed suicide

in her presence after she reported his conduct. Mother informed Dr. Hastings and

the CPS investigator that she had been diagnosed with Bipolar I disorder with suicidal

tendencies and self-mutilation and reported to Dr. Hastings that she had been

confined in a state mental hospital many times. But Mother told the CPS investigator

that she stopped taking her medication at the age of sixteen because of nightmares,

and although she had taken medication when in prison, she stopped taking it upon

her release. Dr. Hastings diagnosed Mother with methamphetamine use disorder,

recurrent and severe major depressive disorder with psychotic features, posttraumatic

                                         12
stress disorder, unspecified anxiety disorder, and unspecified personality disorder.

However, the only prescription medicine Mother was taking at trial was to prevent

seizures.

       From this evidence, the trial court could have reasonably determined that

Mother was a present and future risk to Adam’s well-being and that termination of

her parental rights was therefore in his best interest. See Holley, 544 S.W.2d at 371–72;

J.S. v. Tex. Dep’t of Family & Protective Servs., 511 S.W.3d 145, 162 (Tex. App.—El Paso

2014, no pet.) (concluding in best-interest analysis that mother’s decision to leave

children with their father despite his psychiatric history and multiple suicide attempts

placed them in emotional danger); In re S.N., 272 S.W.3d 45, 53 (Tex. App.—Waco

2008, no pet.) (noting that evidence of a parent’s continued drug abuse supports a

finding that she is a threat of danger to the child and supports a best-interest finding);

R.W., 129 S.W.3d at 739–41.

                     2. Parental Abilities and Placement Plans

       Adam had some withdrawal symptoms soon after he was born but had no

special needs after his release from the hospital. Evidence showed, however, that

Mother could not satisfy the ordinary needs of a healthy toddler.

       First, Mother did not have an appreciable bond with Adam.              Adam was

removed from the hospital after he was born, and the caseworker testified that

Mother never had any significant contact with him; she missed most of the visits she

could have had with Adam, twenty-five to thirty that the caseworker personally knew

                                           13
of. The caseworker also testified that Mother had not seen Adam in close to six

months and had not asked how he was doing in approximately three months. In fact,

Mother’s last visit with Adam was a three-hour visit on November 27, 2018, and she

left in the middle of it because, in her words, “she just was done.” The caseworker

admitted that Mother had contacted her in January 2019 to report that she had a

contagious staph infection, but the caseworker stated that Mother never called back to

ask for a visit thereafter. Mother disputed this testimony, testifying that she contacted

the caseworker a “couple of times” about visits after reporting her illness, but the

caseworker did not respond. Mother also claimed that she told the caseworker she

was on antibiotics and that the caseworker did not ask for details; Mother admitted

that she never told the caseworker that she was no longer contagious.

      Second, the trial court could have reasonably found that Mother’s drug abuse

and mental illness impaired her parenting abilities. Marvin Furdge, LPC, a First Step

Denton County Outreach Program drug and alcohol counselor, testified that he had

completed Mother’s February 2019 drug and alcohol assessment and her psychosocial

evaluation. Mother told Furdge that she had last used heroin one or two weeks earlier

and had last used methamphetamine “a couple of days” earlier; he believed she was

under the influence during the appointment. Based on the assessment and evaluation,

Furdge believed that Mother had severe drug abuse and severe depression and was in

no shape to parent. Along with this testimony in the May 13, 2019 trial, the trial court

also heard Mother admit that she had last used methamphetamine on April 20, 2019.

                                           14
       Third, despite Mother’s having given birth to five children, she had not raised

any of them, and the evidence showed that she did not know how to parent. Mother

told Dr. Hastings that she was afraid to fail so she did not try to be a good parent with

her older children. Dr. Hastings questioned Mother’s parenting abilities based on

statements she made about being “used to being on her own, rather than having her

children with her,” being unable to “change a poopy diaper,” and doing what she

could but not being able to be with her children “24/7.”

       Fourth, the caseworker testified that Mother had not shown an ability to

provide a safe or stable environment for Adam. Mother testified that she lived in a

one-bed room at a motel and had lived there about three months, but she did not pay

her own rent. Instead, “[f]riends, family, and churches” paid her rent weekly. She

testified that she would care for Adam with the support of the same groups but

named three friends in court only with great reluctance. Mother stated that she would

obtain childcare for Adam but had not researched it, nor had she researched caring

for him if the trial court returned him to her after the trial.

       Mother testified that she helped with housekeeping at the motel, but the

caseworker emphasized that Mother had not shown proof of six months’ employment

or six months’ stability in one home.

       On the other hand, with the exception of the less-than-six-months stint he had

spent with Grandma, Adam lived in the same loving foster home his entire life after

leaving the hospital. The caseworker testified that the foster home was appropriate

                                             15
and met his needs and that she had no concern about the foster parents’ parenting

abilities. She further testified that the placement was in Adam’s best interest.

       Given all this evidence, the trial court could have reasonably found that

placement with Mother did not serve Adam’s best interest. See In re S.B., 207 S.W.3d
877, 887–88 (Tex. App.—Fort Worth 2006, no pet.) (noting that a parent’s drug use,

limited contact with child, and inability to provide a stable home supported a best-

interest finding).

                                 3. Mother’s Excuses

       Mother focuses her best-interest argument on her dealings with DFPS. She

contends that DFPS did not use fundamentally fair procedures in dealing with her and

that there is no evidence that she received the service plan or that her other service

providers received the results or recommendations of her psychological evaluation.

She also alleges that she did not receive recommendations about MHMR services or

the results of her drug and alcohol assessment; that she was never offered the

opportunity to go to an inpatient “detox” facility or to participate in intensive

outpatient drug treatment; and that DFPS did not do enough to communicate with

her when she stopped responding to the caseworker by text. To the extent that

Mother alleges constitutional and statutory violations, we address those allegations in

the next subsection. We discuss her arguments here in the best-interest context in

terms of the Holley factor focused on excuses for her acts and omissions as a parent.

See Holley, 544 S.W.2d at 372.

                                           16
       Again, the best-interest analysis is child-centered. A.C., 560 S.W.3d at 631. It

does not focus on the parent. In re R.A., No. 02-18-00252-CV, 2019 WL 490121, at

*9 (Tex. App.—Fort Worth Feb. 7, 2019, no pet.) (mem. op.); In re B.C.S., 479 S.W.3d
918, 927 (Tex. App.—El Paso 2015, no pet.). Nevertheless, the trial court heard

evidence from which it could reasonably conclude that DFPS reasonably assisted

Mother in completing her services, that Mother knew what those services were, and

that any failures of communication could be attributed to Mother. Cf. In re M.V.G.,

440 S.W.3d 54, 61 (Tex. App.—Waco 2010, no pet.) (stating in sufficiency analysis of

subsection (N) evidence that “there probably are things [DFPS] could have done

differently, but the issue is whether [it] made ‘reasonable efforts[,]’ not ideal efforts”).

       DFPS agrees with Mother that the service plan does not bear her signature but

argues that the evidence shows she knew the services she needed to complete. We

agree with DFPS. The record provides that Mother was present at the December 13,

2017 status hearing. The trial judge spoke to her about addressing her addiction and

getting healthy quickly because of the short timeline, discussed a specific treatment

program called Solutions, and orally admonished her about the service plan. Mother

signed a temporary order on the same date, agreeing to its form, and that temporary

order provided actions she needed to complete to obtain Adam’s return and the

written admonishment that her parental rights could be terminated if she failed to

fully comply. The actions included getting a psychosocial evaluation, a psychological

evaluation, and a drug and alcohol assessment; attending counseling and parenting

                                              17
classes; submitting to DFPS drug testing, going to ninety AA/NA meetings in ninety

days, and completing drug treatment; and establishing stable housing and stable

employment for at least a six-month period. Mother was ordered to comply with

DFPS’s original and amended service plans throughout the case. The order also

required Mother to notify DFPS and the trial court of any address or telephone

number change within five days of the change.

      The trial court admonished Mother about her service plan again at the January

24, 2018 status hearing. Less than a month later, in the psychological evaluation with

Dr. Hastings, Mother told the psychologist about her services.          Dr. Hastings’s

psychological report states that Mother

      indicated that CPS is requiring her to complete services including parent
      education, a drug and alcohol assessment, counseling, and this
      psychological evaluation. [Mother] indicated that CPS is also requiring
      her to attend substance abuse support groups.

      [Mother] indicated that she has completed her parent education
      program. [Mother] indicated that her drug and alcohol assessment is
      scheduled. [Mother] reported she cannot attend substance abuse
      support groups because she feels she cannot take advice from people
      who have not had her experience.

      About a year later, when Mother completed her drug and alcohol assessment

and psychosocial evaluation, she told Furdge that “her safety plan included her

completing the following services: CD [chemical dependency] Evaluation, attend a

self-help group five times a week, complete a psychosocial assessment, complete a

psychological evaluation, and attend and complete a parenting class.”



                                          18
       Mother denied any knowledge of her services at trial but backtracked when

Adam’s attorney ad litem asked her whether she recalled the conversation about drug

treatment they had at the beginning of the case. Mother remembered the attorney ad

litem giving her written information for drug treatment facilities, and Mother admitted

that she had known back then, almost a year and a half before trial, that she needed

inpatient drug treatment.     Mother also testified that she “barely remembere[d]

yesterday.”

       The caseworker testified that it was difficult to reach Mother at times but that

she could contact her at least monthly by calling or texting her. The caseworker said

that Mother usually responded the same day but “[r]ecently, really not at all.” The

caseworker clarified that she had not been able to reach Mother by text since April

2019 and therefore did not discuss with her the recommendations from the drug and

alcohol assessment. Later, the caseworker testified that communication with Mother

had been poor for the “past couple of months” and that Mother had not provided

DFPS her current address, where, according to her testimony, she had lived about

three months. The caseworker also testified that Mother had provided many different

addresses when she had “constantly been moving” and other times refused to provide

any address at all.

       The caseworker admitted that during the case she had received “a couple of e-

mails from” Mother, but the caseworker did not try to reach Mother by email when

texting failed because “that was not [Mother’s] primary contact at the time.”

                                          19
      Based on all this evidence, the trial court could have reasonably concluded that

Mother knew what steps she needed to take in this case to try to get Adam returned

to her care and knew that she had to keep the court and DFPS updated as to her

whereabouts and contact information; therefore, the trial court could have concluded

that Mother was responsible for her failure to complete her service plan. Further,

based on all the evidence the trial court heard at trial, the trial court could have

reasonably concluded that no excuse Mother offered justified Adam’s being born with

amphetamines in his system, Mother’s unchecked drug use, or her choice not to seek

treatment for her mental illness.

                            4. Best-Interest Conclusion

      Mother admitted that she had not changed her behavior since Adam’s removal.

She stated that she could not testify that returning him to her was in his best interest

because she would not know that until she had the chance to find out. All the

evidence, especially Mother’s untreated drug addiction and mental illness (both of

which endangered Adam), her lack of attachment to him, and her unstable housing

and employment, allowed the trial court to reasonably form a firm conviction or belief

that termination of Mother’s parental rights was in Adam’s best interest. See C.H.,
89 S.W.3d at 28.

                            D. MOTHER’S SUBISSUE

      To the extent that Mother is complaining of constitutional or family code

violations within her best-interest issue—that is, the absence of fundamentally fair

                                          20
procedures and DFPS’s alleged violations of chapter 263—she forfeited those

complaints by not raising them in the trial court and obtaining unfavorable rulings

thereon. See Tex. R. App. P. 33.1(a); In re K.A.F., 160 S.W.3d 923, 928 (Tex. 2005)

(noting that error-preservation rules apply in parental-termination appeals just as in

other cases alleging constitutional error); Tex. Dep’t of Protective & Regulatory Servs. v.

Sherry, 46 S.W.3d 857, 861 (Tex. 2001) (barring appellate review of constitutional

claim not raised in trial court); Campbell v. State, 68 S.W.3d 747, 760 (Tex. App.—

Houston [14th Dist.] 2001), aff’d, 85 S.W.3d 176 (Tex. 2002).

       Further, to the extent Mother’s best-interest argument implicitly challenges the

trial court’s constructive-abandonment finding or the finding that she failed to comply

with the service plan, see Tex. Fam. Code Ann. § 161.001(b)(1)(N), (O), we reiterate

that the trial court also made endangerment findings, and Mother does not challenge

those endangerment findings, see id. § 161.001(b)(1)(D), (E). Along with a best-

interest finding, a finding of only one ground alleged under section 161.001(b)(1) is

sufficient to support termination. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003).

       Having upheld the best-interest finding, we overrule Mother’s fifth issue except

for that portion of the issue based on ICWA, which we do not reach because of our

disposition below of Mother’s second issue. See Tex. R. App. P. 47.1.

                   IV. DEFECTIVE NOTICE UNDER ICWA

      In her second issue, Mother contends that the trial court erred by not

complying with ICWA’s mandatory notice provisions. We agree.

                                            21
      On April 1, 2019, DFPS filed a “Notice of Pending Custody Proceeding

Involving Indian Child.” The Notice is addressed to Mother, Father, and the Bureau

of Indian Affairs (BIA) Anadarko Regional Director in Tahlequah, Oklahoma, and

states that Adam “is believed to be a member of or eligible for membership in a

federally recognized Indian tribe[] or . . . an ‘Indian child’ under” ICWA. The notice

provides that a copy of the petition, Exhibit 1, is attached and that “[a]dditional family

history is provided in the Indian Child and Family Questionnaire (EXHIBIT 2),” but

neither exhibit is attached to the notice included in the record. Further, the certificate

of service appended to the notice provides that the notice was sent return receipt

requested, and the certified mail return receipt request’s number is handwritten on the

document, but no return receipt appears in the record. We note that no party has

requested to supplement the appellate record with the missing items.

      On May 13, 2019, less than an hour before the trial was scheduled to begin,

Mother filed a “Motion for Continuance and Petition to Transfer to Court of

Jurisdiction over Indian Child if Determined Eligible.”        The motion alleged the

following:

      2.     The attorney for Respondent Mother requests a continuance for
      the following reason: The child subject of this suit has been identified as
      a child believed to be a member of or eligible for membership in a
      federally recognized Indian Tribe under [ICWA]. Wherefore, in a suit
      for termination of parental rights, the Petitioner must comply with
      [ICWA], 25 U.S.C. Section 1921. Respondent Mother requests a
      continuance until such time as the Petitioner has complied with [ICWA]
      in accordance with the federal law.


                                           22
      3.     Further, Respondent Mother exercises her right to request that
      this proceeding be transferred to the appropriate trial court with
      jurisdiction over the Indian Child, if eligible.
In a brief hearing on the motion before the trial began, Mother testified that as far as

she knew, she was not enrolled in a tribe but that her paternal grandparents were

Indian members of the Blackfoot and Cherokee tribes. She then stated that she was

unsure whether they were “actual members of a tribe” because her mother was

“trying to figure out all the details on that.” The trial court denied the motion.

      DFPS argues that ICWA does not apply. Whether ICWA applies is a question

of law that we review de novo. In re W.D.H., 43 S.W.3d 30, 33 (Tex. App.—Houston

[14th Dist.] 2001, pet. denied). ICWA “applies to all state child custody proceedings

involving an Indian child when the court knows or has reason to know an Indian

child is involved,” regardless of whether the tribe participates in the proceeding. In re

R.R., 294 S.W.3d 213, 217 (Tex. App.—Fort Worth 2009, no pet.); see also 25 U.S.C.A.

§ 1912(a). ICWA defines an Indian child as “any unmarried person who is under age

eighteen and is either (a) a member of an Indian tribe or (b) is eligible for membership

in an Indian tribe and is the biological child of a member of an Indian tribe.”

25 U.S.C.A. § 1903(4); R.R., 294 S.W.3d at 217. As applicable here, the relevant

federal regulations and BIA Guidelines explain that a court has reason to know that a

child is an Indian child when a party says that the child is or when a party or officer of

the court or agency tells “the court that it has discovered information indicating that

the child is an Indian child.” 25 C.F.R. § 23.107(c)(1)–(2); U.S. Dep’t of the Interior,

                                           23
BIA, Guidelines for Implementing the Indian Child Welfare Act § 23.107(c)(2) (Dec. 2016), at

https://www.bia.gov/sites/bia.gov/files/assets/bia/ois/pdf/idc2-056831.pdf             (last

visited Sept. 27, 2019); R.R., 294 S.W.3d at 219–20 (interpreting the 1979 BIA

Guidelines). Consequently, we hold that DFPS’s April 1, 2019 notice stating that

Adam “is believed to be a member of or eligible for membership in a federally

recognized Indian tribe[] or . . . is an ‘Indian child’” and Mother’s testimony that her

paternal grandparents were Cherokee and Blackfoot gave the trial court reason to

know that Adam is an Indian child. See 25 U.S.C.A. § 1912(a); R.R., 294 S.W.3d at

217.

       Regulation 23.111 provides that when a trial court has reason to know that a

child subject in an involuntary parental termination case is an Indian child, the court

must make sure that:

       (1) The party seeking placement promptly sends notice of each such
       child-custody proceeding (including, but not limited to, any foster-care
       placement or any termination of parental or custodial rights) in
       accordance with this section; and

       (2) An original or a copy of each notice sent under this section is filed
       with the court together with any return receipts or other proof of
       service.

25 C.F.R. § 23.111(a). If the tribe in which the child is a member or eligible for

membership cannot be determined,

       notice of the child-custody proceeding must be sent to the appropriate
       [BIA] Regional Director (see www.bia.gov). To establish Tribal identity,
       as much information as is known regarding the child’s direct lineal
       ancestors should be provided. The [BIA] will not make a determination


                                            24
      of Tribal membership but may, in some instances, be able to identify
      Tribes to contact.

Id. § 23.111(e). The notice must be easy to understand and include the following:

      (1) The child’s name, birthdate, and birthplace;
      (2) All names known (including maiden, married, and former names or
      aliases) of the parents, the parents’ birthdates and birthplaces, and Tribal
      enrollment numbers if known;
      (3) If known, the names, birthdates, birthplaces, and Tribal enrollment
      information of other direct lineal ancestors of the child, such as
      grandparents;
      (4) The name of each Indian Tribe in which the child is a member (or
      may be eligible for membership if a biological parent is a member);
      (5) A copy of the petition, complaint, or other document by which the
      child-custody proceeding was initiated and, if a hearing has been
      scheduled, information on the date, time, and location of the hearing;
      (6) Statements setting out:
         (i) The name of the petitioner and the name and address of
         petitioner’s attorney;
         (ii) The right of any parent or Indian custodian of the child, if not
         already a party to the child-custody proceeding, to intervene in the
         proceedings.
         (iii) The Indian Tribe’s right to intervene at any time in a State-court
         proceeding for the foster-care placement of or termination of
         parental rights to an Indian child.
         (iv) That, if the child’s parent or Indian custodian is unable to afford
         counsel based on a determination of indigency by the court, the
         parent or Indian custodian has the right to court-appointed counsel.
         (v) The right to be granted, upon request, up to 20 additional days to
         prepare for the child-custody proceedings.




                                          25
          (vi) The right of the parent or Indian custodian and the Indian child’s
          Tribe to petition the court for transfer of the foster-care-placement
          or termination-of-parental-rights proceeding to Tribal court as
          provided by 25 U.S.C. 1911 and § 23.115.
          (vii) The mailing addresses and telephone numbers of the court and
          information related to all parties to the child-custody proceeding and
          individuals notified under this section.
          (viii) The potential legal consequences of the child-custody
          proceedings on the future parental and custodial rights of the parent
          or Indian custodian.
          (ix) That all parties notified must keep confidential the information
          contained in the notice and the notice should not be handled by
          anyone not needing the information to exercise rights under ICWA.
Id. § 23.111(d). Regulation 23.107 provides that when a trial court has reason to know

that a child is an Indian child but does not have enough evidence to determine

whether the child is or is not an Indian child, the trial court must:

       (1) Confirm, by way of a report, declaration, or testimony included in the
       record that the agency or other party used due diligence to identify and
       work with all of the Tribes of which there is reason to know the child
       may be a member (or eligible for membership), to verify whether the
       child is in fact a member (or a biological parent is a member and the
       child is eligible for membership); and

       (2) Treat the child as an Indian child, unless and until it is determined on
       the record that the child does not meet the definition of an “Indian
       child” in this part.

Id. § 23.107(b).

       Because the termination of Mother’s and Father’s rights will likely result in

Adam’s adoption by his current placement, strict compliance with the notice

provisions of ICWA is required. See In re T.R., 491 S.W.3d 847, 851 (Tex. App.—San



                                            26
Antonio 2016, no pet.); R.R., 294 S.W.3d at 224–25. Substantial compliance with the

notice provisions is not enough. R.R., 294 S.W.3d at 224. DFPS concedes that its

notice did not strictly comply with ICWA because “it did not contain all of the

familial information required of the code and the return receipt was not filed or made

part of the record as required.” We agree that the notice did not strictly comply with

the ICWA notice provisions. See 25 C.F.R. § 23.111(a)(2), (d). We do not determine

whether DFPS’s notice was deficient in other ways. See Tex. R. App. P. 47.1.

      DFPS argues that if we hold its notice insufficient, as we have, we should

conditionally affirm the trial court’s judgment and abate this case to the trial court to

allow for proper notice. Mother responds in her reply brief that DFPS judicially

admitted that Adam is an Indian child under ICWA and that the proper remedy is to

reverse and remand. A judicial admission is “a clear, deliberate, and unequivocal

statement” that “conclusively establish[es]” a fact and bars the party who made it

from challenging it. Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 905 (Tex.

2000) (citation omitted); In re P.K., 560 S.W.3d 413, 421 (Tex. App.—Fort Worth

2018, pet. denied). DFPS’s statement that Adam “is believed to be a member of or

eligible for membership in a federally recognized Indian tribe[] or . . . is an ‘Indian

child’” is not a judicial admission; DFPS did not unequivocally state that Adam is an

Indian child. See P.K., 560 S.W.3d at 421. We therefore sustain Mother’s second issue

but agree with DFPS’s alternate argument that the proper remedy is to conditionally

affirm, abate, and remand.

                                           27
       If the trial court determines after ICWA notice provisions are strictly complied

with that Adam is not an Indian child and ensures that we receive a supplemental

record documenting that notice and determination by Wednesday, November 6, 2019,

we will issue a judgment affirming the trial court’s judgment. Otherwise, we will

reverse. See 25 C.F.R. § 23.107(b)(2); Tex. R. Jud. Admin. 6.2(a); Tex. R. App. P.

43.2(d). Because of our disposition of this issue, we do not reach Mother’s third and

fourth issues complaining of other ICWA violations. See Tex. R. App. 47.1.

                                  V. CONCLUSION

       Having held that the trial court had subject matter jurisdiction to extend the

case’s dismissal deadline, that Mother failed to preserve her complaints that the trial

court abused its discretion by extending the deadline and that DFPS violated the

family code and did not employ fundamentally fair procedures in working with her,

that the evidence is factually sufficient to support the trial court’s best-interest finding,

and that ICWA’s notice provisions were not strictly complied with, we conditionally

affirm the trial court’s judgment.

       Because the record does not show that ICWA’s notice procedures were strictly

complied with, we abate the appeal and remand the case to the trial court. The trial

court shall ensure that proper notice is provided as required by ICWA, and after such

notice, the trial court shall conduct a hearing and determine whether Adam is or is not

an Indian child under ICWA. By Wednesday, November 6, 2019, the trial court shall

transmit to this court a supplemental reporter’s record of the hearing and a

                                             28
supplemental clerk’s record containing the trial court’s written findings, a copy of the

ICWA-compliant        notice,   any   return    receipts,    and   any   other   supporting

documentation. We will not entertain requests to extend this deadline. See Tex. R.

Jud. Admin. 6.2(a).

      If we receive a supplemental record by Wednesday, November 6, 2019, that

contains proof of an ICWA-compliant notice and the trial court’s determination that

Adam is not an Indian child, we will issue a judgment affirming the trial court’s

judgment. Otherwise, we will render judgment reversing the trial court’s judgment

and directing the trial court to conduct a new trial applying ICWA. See 25 C.F.R.

§ 23.107(b)(2); Tex. R. Jud. Admin. 6.2(a); Tex. R. App. P. 43.2(d).




                                                            /s/ Lee Gabriel
                                                            Lee Gabriel
                                                            Justice

Delivered: October 1, 2019




                                               29